DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how the term surfaces is defined. The term does not imply a film or sheet but rather defines a place on an article, where the surface is the area where the article ends. However, the claim seems to imply that the term surface is intended to be some sort of material by stating that the surface encloses a portion of the article. Thus, it is not clear how the term should be defined. For purposes of examination, Examiner will assume the term surface means the area which defines the outside of an article. 
Further regarding claim 1, the claim does not limit the device to comprising a terrain simulation medium only that the void is receptive to the terrain simulation medium but then defines other portions of the device in comparison to the terrain simulation material (“at least one of the opposed planar surface being flexible for deformation based on the terrain simulation medium enclosed in the void”) and dependent claims seem to imply the terrain simulation material is intended to be present in the article (see for examples instant claims 2, 3, and 7). Thus, it is not clear if the terrain simulation medium is intended to be in the void or not. For purposes of examination, Examiner will assume the void comprises a terrain simulation material. 
Regarding claim 2, the term “further include…a therapeutic surface” is confusing. It is not clear if the therapeutic surface is in addition to the opposed planar surfaces defined in claim 1 or if one of the opposed planar surfaces comprises a therapeutic surface. For purposes of examination, based on a reading of the instant Specification, where there is a top and bottom surface only which are planar, Examiner will assume one of the opposed planar surfaces comprises a therapeutic surface.
Regarding claim 3, the use of the term “further comprising” is confusing. The terrain simulation medium has not been defined as comprising any material so it is not clear how it may further comprise filler object. Further, it is not clear if the terrain simulation material must comprise filler and some other undefined material. Based on a reading of the instant Specification, Examiner will assume, the terrain simulation material comprises a plurality of filler objects. 
Regarding claim 4, no adjacent modular terrain element is claimed as part of the device so it is not clear how an engaging structure may have a complementary shape for engaging an unclaimed element. For purpose for examination, Examiner will assume the engaging structure is capable of engaging an adjacent modular terrain element. 
Regarding claim 6, it is not clear how the interlocking zone can include protrusions from an adjacent modular terrain element when no adjacent modular terrain element has been claimed as part of the device. For purpose for examination, Examiner will assume the interlocking zone is capable of including protrusions of an adjacent modular terrain element. 
Regarding claim 9, it is not clear how an engaging structure is symmetrical to an unclaimed adjacent modular terrain element. It is further not clear even if the adjacent modular terrain element were claimed as part of the device how the engaging structure would be symmetrical with another element. For purposes for examination, Examiner will assume, the claim is stating that the engaging structures are symmetrical. 
Regarding claim 10, the engaging structures are not a tessellation given gaps are intended to be present to engage with another modular element with engaging structures so it is not clear how this term is to be interpreted. Given a reading of the instant Specification, Examiner will assume the engaging structure is capable or forming a tessellation when engaged with an adjacent modular terrain element. 
Regarding claims 13 and 20, it is not clear how the term therapeutic surface is defined. The term does not imply a film or sheet but rather defines a place on an article, where the surface is the area where the article ends. However, the claim seems to imply that the term surface is intended to be some sort of material by stating that the surface defines a void. Thus, it is not clear how the term should be defined. For purposes of examination, Examiner will assume the term surface means the area which defines the outside of an article. 
Claim 14 recites the limitation "the therapeutic surfaces" in the first line (note that the term is plural).  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, a base for communication with an underlying surface and a therapeutic have already been defined in independent claim 13 so it is not clear how the opposed planar surface further includes the base and therapeutic surface.
Regarding claim 16, claim 13 from which claim 16 depends states the terrain simulation medium is defined by a plurality of filler objects so it is not clear how claim 16 further comprises an element that has already been claimed as part of the system.
The remaining claims are rejected for depending on claims 1 or 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10, 13-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fitterer (US Pub. 2014/0302973 A1).
Regarding claims 1-6, 13-17, and 20, Fitterer discloses a balance training system which aids people walking with disabilities to perform various balance exercises on different types of terrains comprising multiple mounting plates (plurality of planar surfaces enclosing a void and with aligned perimeters) and a pad (terrain simulation medium) where the pad is inserted to the mounting plate and configured to provide an artificial terrain adapted for rehabilitation walking (abstract and Figs. 1, 3, and 7). The surfaces are flexible and capable of deformation based on the pad with a cover ([0035]-[0043] and [0046] which discloses various surfaces which will deform depending on the pad material). 
The terrain simulation material may be a filler objects such as blocks with rounded edges, rubber mulch, or springs ([0037]-[0038], [0041], and [0042]) all of which are considered capable of slidable communication with each other and will exert compressive force in response to deformation and may further comprise a cover sheet ([0037]-[0043]).
The mounting plate includes a supporting panel (base) and side frame that defines an enclosure (void) for the pad ([0024]-[0025] and [0028]) which creates a subsystem where each subsystem has a coupling mechanism or plurality of coupling mechanisms (engaging structures) for coupling adjoining mounting plates ([0031] and Fig. 5). The coupling mechanism includes male and female coupling devices which are complementary and interlock with each other ([0031] and Fig. 5). 
Regarding claims 8 and 19, Fitterer does not specifically disclose the terrain simulation medium exerting more resilient force than the sidewalls. However, Fitterer does disclose the sidewalls made of wood ([0029]) and the filler which forms the pad simulating a gravel road ([0037]) which would be expected to be a harder and less deformable material than wood since gravel roads are made of gravel or rock. Thus, it would be expected in at least this embodiment that the resilient force of the wood sidewall would be less than a terrain simulating a gravel road.
Regarding claims 9-10, Fitterer discloses the coupling mechanisms being symmetrical and fitting into each other which would form a tessellation (Fig. 5 and [0031]).
Claim(s) 1-2, 4-6, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by White et al. (US Pub. 2018/0240350 A1).
White discloses an apparatus for combining cognitive reasoning and physical movement which includes a plurality of modular elements, receiving elements, and inserts where the plurality of modular elements are adjoined together defining a body having an upper first side and opposing bottom second side (opposed planar surfaces with aligned perimeters) and receiving elements (voids) disposed on at least a first side and configured to hold inserts (terrain simulation medium) where the bottom surface may be a solid bottom sheet (base) (abstract, [0030] and Figs. 1 and 5). The apparatus is a mat that is placed on the floor and walked on ([0028]). The modular elements are inserts which may comprise rubber, foam, fabric, and polymer materials such as plastic, polyvinyl chloride plastic, vinyl, and silicone ([0055]) which are all materials that are considered flexible and capable of deformation (see instant Specification, page 2, last paragraph which uses the same material for the modular terrain element). The insert may any have a desired texture (terrain simulation medium) ([0033]). 
The plurality of modular elements are joined through a tongue and groove configuration on the perimeter of the modular elements with multiple tongues and grooves which are symmetrical, interlock, form a tessellation of shapes, and have a cross section which greater further from the receiving element so that the shape tapers (Fig. 1 and [0029], [0038], [0044], and [0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the alternative, claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitterer in view of White.
Fitterer discloses a balance training system which aids people walking with disabilities to perform various balance exercises on different types of terrains comprising multiple mounting plates (plurality of planar surfaces enclosing a void and with aligned perimeters) and a pad (terrain simulation medium) where the pad is inserted to the mounting plate and configured to provide an artificial terrain adapted for rehabilitation walking (abstract and Figs. 1, 3, and 7). The surfaces are flexible and capable of deformation based on the pad with a cover ([0035]-[0043] and [0046] which discloses various surfaces which will deform depending on the pad material). 
The terrain simulation material may be a filler objects such as blocks with rounded edges, rubber mulch, or springs ([0037]-[0038], [0041], and [0042]) all of which are considered capable of slidable communication with each other and will exert compressive force in response to deformation. and may further comprise a cover sheet ([0037]-[0043]).
The mounting plate includes a supporting panel (base) and side frame that defines an enclosure (void) for the pad ([0024]-[0025] and [0028]) which creates a subsystem where each subsystem has a coupling mechanism or plurality of coupling mechanisms (engaging structures) for coupling adjoining mounting plates ([0031] and Fig. 5). The coupling mechanism includes male and female coupling devices which are complementary and interlock with each other ([0031] and Fig. 5). 
To the extent Fitterer is not considered to disclose the surfaces being flexible for deformation based on the terrain simulation medium and the engaging structure are not considered equivalent to the claimed engaging structure, White discloses an apparatus for combining cognitive reasoning and physical movement which includes a plurality of modular elements, receiving elements, and inserts where the plurality of modular elements are adjoined together defining a body having an upper first side and opposing bottom second side (opposed planar surfaces with aligned perimeters) and receiving elements (voids) disposed on at least a first side and configured to hold inserts (terrain simulation medium) where the bottom surface may be a solid bottom sheet (base) (abstract, [0030] and Figs. 1 and 5). The apparatus is a mat that is placed on the floor and walked on ([0028]). The modular elements are inserts which may comprise rubber, foam, fabric, and polymer materials such as plastic, polyvinyl chloride plastic, vinyl, and silicone ([0055]) which are all materials that are considered flexible and capable of deformation (see instant Specification, page 2, last paragraph which uses the same material for the modular terrain element). 
The plurality of modular elements are joined through a tongue and groove configuration on the perimeter of the modular elements with multiple tongues and grooves which are symmetrical, interlock, form a tessellation of shapes, and have a cross section which greater further from the receiving element so that the shape tapers (Fig. 1 and [0029], [0038], [0044], and [0057]).
It would have been considered obvious to one of ordinary skill in the art at the effective filing date of the invention for the mounting plate in Fitterer to be made of rubber, foam, fabric, and polymer materials such as plastic, polyvinyl chloride plastic, vinyl, and silicone as taught in White as a known suitable material for a modular element on which a person is intended to walk (White, [0028] and [0055] and Fitterer, abstract and [0029]). It would further have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the sides of the mounting plate in Fitterer to have the tongue and groove system taught in White as a known suitable configuration to join multiple modular elements (White, [0029] and Fitterer, [0031]).
Specifically regarding claims 7 and 18, Fitterer in view of White does not discloses the sidewall forming the void and pad extending into the interior or the engaging structure as claimed. However, Fitterer discloses the pad following the shape of the mounting pad (Fitterer, Fig. 2) and White discloses the recesses for receiving the inserts may be simple shapes or complex shapes and the inserts are shaped to fit tightly inside each recess and are substantially the same shape (White, [0031] and [0041]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the shape of the void and pad in Fitterer in view of White is an obvious design choice (see Fitterer, [0025] and White, [0031]) since such a modification would involve a mere change in size and shape of a component and change in size and shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955), In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966) and see MPEP 2144.04 IV). 
Specifically regarding claims 8 and 19, Fitterer in view of White does not specifically disclose the terrain simulation medium exerting more resilient force than the sidewalls. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Fitterer in view of White discloses the sidewalls made of rubber, foam, fabric, and polymer materials such as plastic, polyvinyl chloride plastic, vinyl, and silicone as discussed above (White, [0055]) and the filler which forms the pad simulating a gravel road ([0037]) which is the same material as the disclosed invention (see instant Specification, page 2, last paragraph, and page 7, middle paragraph which uses the same materials as cited above). Thus, it would be expected in at least this embodiment that the resilient force of the plastic, polyvinyl chloride plastic, vinyl, and silicone sidewall would be less than a terrain simulating a gravel road.
In the alternative, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use any of the materials disclosed in White or Fitterer as the mounting plate and pad material as conventionally known materials as discussed above including materials where the mounting plate has less resilient force against deformation than the pad.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,066,00 discloses a portable multi-track comprising a plurality of sections which comprise holding sections and sections with different types of terrain where the sections are connected to each other (abstract, cols. 1-2, and Fig. 1). US Pub. 2006/0127647 A1 discloses floor mats with two layers of different surface texture and has an interlocking periphery boundary (abstract and Figs. 1, 2, 2a, 2b, and 4). US Pub. 2014/0220265 A1 discloses terrain rehab mats which consist of three portable mats that are intended to simulate outdoor terrain where each mat has a distinct top layer consisting of concrete, gravel, or grass (abstract). US Pub. 2017/0296862 A1 discloses an activity for development of foot strength, motor skills, balance, and sensory awareness comprising a foam body having a first density and surface features on the top surface with a  second density that is different from the first density (abstract and Figs. 4 and 8).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783